Citation Nr: 1507801	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  05-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or secondary to a service-connected disability.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to a service-connected disability.  

3.  Entitlement to an effective date prior to July 26, 2011 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964.  The Veteran then served on active duty for training (ACDUTRA) from July 1994 to August 1994.  The Veteran also served in the Army National Guard of New Mexico from March 1966 to March 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2005 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the March 2005 rating decision, the RO denied service connection for a heart disorder and hypertension, and in the May 2012 rating decision, the RO granted entitlement to a TDIU, effective July 26, 2011.  

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2008.  A copy of the transcript has been associated with the claims file.  

This matter was previously before the Board in March 2009, and December 2012, at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

In the March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in June 2014, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The issue(s) of entitlement to an effective date prior to July 26, 2011 for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his hypertension is attributable to his in-service herbicide exposure during his period of service in the Republic of Vietnam.

2.  Resolving reasonable doubt in the Veteran's favor, his atrial fibrillation is attributable to his in-service herbicide exposure during his period of service in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Atrial fibrillation was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Merits of the Claim

The Veteran contends that he developed essential hypertension and a heart condition as a result of his exposure to the herbicide Agent Orange while serving in the Republic of Vietnam in service.  He also maintains that he developed these disorders while stationed in Camp Doha, Kuwait during a period of annual training from July 1994 to August 1994.  See January 2005, September 2005, April 2006, and March 2007 Statements of the Veteran.  Additionally, during his hearing, the Veteran asserted that these disorders were secondary to his service-connected diabetes mellitus, type II.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board finds that service connection for hypertension and atrial fibrillation is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with having hypertension and atrial fibrillation.  See McClain v. Nicholson, 21 Vet. App. 319, 321  (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, medical records generated at Southwest Cardiovascular Center, and pertaining to treatment provided for the Veteran's heart condition reflect that atrial fibrillation was first detected by way of the September 1997 electrocardiogram results.  The Veteran's treatment provider at the time, C.C., M.D., diagnosed the Veteran with having atrial fibrillation of unknown etiology.  Records issued at this same treatment facility, and dated in January 2004, also reflect an ongoing diagnosis of chronic atrial fibrillation.  In an April 2004 report, the Veteran's physician at Southwest Cardiovascular Center, G.L., M.D., noted that the Veteran had suffered from chronic atrial fibrillation that was initially detected in 1997, and had been on Coumadin therapy for this condition ever since.  

VA treatment records dated from February 2004 to 2012 reflect the Veteran's ongoing treatment for, and diagnosis of hypertension.  The Veteran was afforded a general VA examination in November 2011, at which time his blood pressure readings were shown to be 140/96, 130/92, and 136/90.  Based on the examination findings, the VA examiner diagnosed him with having hypertension and noted that he was taking 40 milligrams (mg) of Lisinopril and 100 mg of Metoprolol a day to help treat his hypertension.  

With regard to whether the Veteran had service in the Republic of Vietnam, his DD 214 form reflects that he had two years and six months of foreign service, and the revised DD 215 form reflects that the Veteran was awarded the Vietnam Service medal.  In addition, the Veteran provided a copy of a letter dated in September 1965, and written to him by W.C. Westmoreland, who was the Commanding General of the United States Army at the time.  In the letter, General Westmoreland commended the Veteran's hard work while serving in South Vietnam, and wrote that the Veteran's ability to successfully carry out his duties during the demanding counterinsurgency in itself was deserving of recognition.  General Westmoreland presented the Veteran with this card as a token of appreciation for his service in South Vietnam.  Furthermore, a copy of an excerpt of the Las Cruces, New Mexico newspaper dated in September 1965 discusses how the Veteran was notified of his son's birth by an American Red Cross in Vietnam where he was stationed with the U.S. Air Force in Vietnam.  Based on the evidence provided, the RO resolved reasonable doubt in favor of the Veteran, determined that the preponderance of the evidence substantiated the Veteran's contentions of in-country Vietnam service, and conceded the Veteran's in-service exposure to herbicides while serving in Vietnam.  The Board agrees with this determination.  

Hypertension and atrial fibrillation, however, are not among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e) (2014).  Accordingly, service connection on a presumptive basis is not warranted for these disorders.  The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With regard to the third element required for service connection, in an April 2004 letter, one of the Veteran's primary physicians, S.H., D.O.P.A., noted that he had treated the Veteran for diabetes mellitus, hyperlipidemia, hypertension and atrial fibrillation.  Dr. H. further noted that the Veteran had exposure to Agent Orange in service.  Based on his understanding of the Veteran's medical history, as well as his understanding of the medical principles as they stood, Dr. H. determined that these conditions were "more than likely related to this exposure."  

Although subsequent VA examiners addressed whether the Veteran's claimed disorders were secondary to his service-connected diabetes, the medical evidence did not address the possibility of a relationship between said disorders and his conceded in-service herbicide exposure.  The May 2006 VA examiner determined that the Veteran's diagnosed hypertension and atrial fibrillation were less likely than not secondary to his diabetes mellitus.  The April 2008 VA examiner also found that the Veteran's hypertension and atrial fibrillation were not secondary to his diabetes mellitus.  In the November 2011 VA opinion, the examiner determined that the Veteran's hypertension was less likely than not secondary to his service-connected diabetes mellitus, since it was diagnosed at the same time as his diabetes mellitus, and given that he exhibited no evidence of diabetic nephropathy which would make him more prone to develop hypertension.  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the Veteran's hypertension and atrial fibrillation and his conceded in-service herbicide exposure.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinion in this case is favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Without addressing whether the Veteran's hypertension and atrial fibrillation developed during his period of annual training in Camp Doha, Kuwait, or whether they are secondary to a service-connected disorder, based on the totality of the evidence, and predominantly relying on the positive April 2004 opinion issued by Dr. H., and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hypertension and atrial fibrillation were due to the Veteran's in-service herbicide exposure.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for hypertension and atrial fibrillation is met.  Therefore, the Veteran's claims of entitlement to service connection for hypertension and atrial fibrillation are granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014).  




ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a heart disorder, diagnosed as atrial fibrillation, is granted.  


REMAND

The Veteran contends that he is entitled to an earlier effective date than July 26, 2011 for his the award of TDIU.  

A TDIU rating may be assigned where a claimant's schedular disability rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The evidence must show that a claimant is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the central question is "whether the [claimant's] service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the claimant could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a claimant's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.  

TDIU may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").  

Once a veteran (1) submits evidence of a disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability, an informal claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155; see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009) (holding that an inferred claim for TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  A claim for TDIU may be a freestanding claim, but may also be a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to TDIU during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

The Veteran submitted a claim for TDIU in October 2009 that was date-stamped as received in November 2009.  In an October 2009 statement, he asserted that he is unable to work as a result of his service-connected disabilities.  At the time of his claim, the Veteran was service-connected for mood disorder (30 percent disabling); diabetes mellitus, type II, (20 percent disabling); peripheral neuropathy of the left lower extremity (10 percent disabling); peripheral neuropathy of the right lower extremity (10 percent disabling); tinnitus (10 percent disabling); and bilateral hearing loss (0 percent disabling).  The combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2014).  Thus, the Veteran did not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

The Veteran was afforded a VA examination in connection to his service-connected diabetes mellitus and peripheral neuropathy in December 2009, during which time he claimed that he stopped working as a result of his hypoglycemic episodes.  He denied any hospitalizations due to these episodes, or due to his ketoacidosis, and further noted that his activities were not restricted as a result of his diabetes mellitus.  According to the examiner, the Veteran's genitourinary condition did not interfere with his daily activities, nor did it interfere with his occupation in the past.  The Veteran was also afforded a VA psychiatric examination in January 2010, during which time he reported that his psychiatric symptoms had worsened, and specifically described increasing self-isolative preferences, irritability, low frustration tolerance, lack of motivation, fatigue, crying spells, anxiety, and difficulty with concentration.  The Veteran also reported to experience difficulty sleeping due to his anxiety and ruminations over negative day-to-day events.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having mood disorder due to diabetes mellitus type II, and assigned him a Global Assessment of Functioning (GAF) score of 62.  With regard to how this disability affects his current functioning, the Veteran stated that he used to work as a bus driver, and symptoms associated with his mood disorder had an impact on his physical and sedentary employment as "[he] would get anxious when there were too many people to pick up" and "when they would change the route at the last minute."  The Veteran also noted that he would get angry if people did not do things the right way and described a third career interest as "something where [he is] not around too many people."

At the March 2011 VA psychiatric examination, the Veteran stated that his last job had been four years prior and involved driving heavy equipment.  According to the Veteran, he stopped working at this job because he was afraid of having seizures.  The Veteran also stated that his employer informed him that they did not want anyone with diabetes working for them.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic adjustment disorder that is unspecified, and assigned him a GAF score of 69.  With regard to the impact of this disorder on the Veteran's occupational and social functioning, the examiner determined that the signs and symptoms associated with the Veteran's mental disorder were transient or mild and only reduced the Veteran's work efficiency and ability to perform occupational tasks during periods of significant stress.  

Based on the April 2011 VA general examination findings, the examiner determined that the Veteran's diabetes mellitus had made it difficult for him to drive commercial vehicles since 2006, and the neuropathy in his lower extremities resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremities and pain.  According to the examiner, his service-connected diabetes mellitus had a mild to moderate impact on the Veteran's ability to perform employment requiring physical labor, and a mild impact on his ability to perform employment that is sedentary in nature.  The examiner further found that the Veteran's service-connected peripheral neuropathy had a moderate to severe impact on his ability to carry out physical employment, as well as a mild to moderate impact on his ability to participate and fulfill sedentary employment.  According to the examiner, the then non-service connected atrial fibrillation on anticoagulant therapy had a severe impact on the Veteran's ability to conduct employment that is physical in nature.  

In the July 2011 rating decision the RO determined that based on the evidence provided, the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board notes that the Veteran still had a combined disability rating of 60 percent at the time of this rating decision.  The RO denied the Veteran's claim for entitlement to a TDIU.  The Veteran was notified of this decision, and in a July 2011 statement he indicated that he requested reconsideration of this decision.  The Board finds that this statement was not a notice of disagreement (NOD), because it cannot be "reasonably construed as disagreement with [the July 2011] determination and a desire for appellate review."  38 C.F.R. § 20.201 (2014).  

Along with this statement the Veteran also submitted VA medical records dated from December 2009 to January 2011, which documented the treatment and medication provided for his service and non-service connected disorders, as well as private medical records documenting the various types of medication he had been prescribed.  He also submitted a letter from one of his private physicians, S.M., M.D., dated in July 2011 wherein Dr. D. determined that the Veteran had been diagnosed with having diabetes mellitus, hypertension, atrial fibrillation, and hyperlipidemia.  

The Veteran was also afforded a general VA examination in November 2011, at which time the examiner reviewed his medical history, and determined that the Veteran's hypertension along with the associated headaches and dizziness impacts his ability to secure and maintain gainful employment.  According to the examiner, the Veteran's hypertension "goes up on account of his mood disorder and anxiety, outburst of anger and rage," and has a "moderate effect on both physical and sedentary job."  With regard to the Veteran's peripheral neuropathy in the lower extremities, the examiner noted that the Veteran had constant pain, paresthesias and/or dysesthesias, and numbness in the lower extremities that is moderate in severity.  Although the Veteran's motor strength and deep tendon reflexes were shown to be normal in the lower extremities, his sensation to light touch and monofilament testing was decreased in the ankle/lower leg and foot/toes.  According to the examiner, the Veteran has incomplete paralysis in the right and left sciatic nerve that is moderate in nature, and the electromyography (EMG) test results confirmed findings of peripheral neuropathy in the lower extremities.  The examiner determined that the Veteran's service-connected peripheral neuropathy impacts his ability to obtain and secure gainful employment due to the ongoing pain, numbness and tingling he experiences in both feet which makes it difficult for him to walk, and has a moderate effect on his ability to secure and perform any physical and/or sedentary job.  

With regard to the Veteran's diabetes mellitus, the examiner reviewed the Veteran's medical history, and noted that his diabetes is managed through a restricted diet and prescribed oral hypoglycemic agents, and that his activities are regulated as part of medical management of his diabetes mellitus.  According to the Veteran, he visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times a month, and has not been hospitalized for these episodes or reactions within the past 12 months.  The examiner determined that the Veteran's service-connected diabetes mellitus makes him tired and weak, and thus has a moderate effect on his ability to obtain and/or maintain either a physical and/or sedentary job.  

As for the Veteran's service-connected hearing loss, it was noted that despite the fact that he uses a hearing aid, he has problems and difficulty understanding, all of which has a moderate effect on his ability to secure both a physical and sedentary job.  He was afforded a VA audiological examination in December 2011, at which time the examiner determined that neither his hearing loss nor his tinnitus rendered him unable to secure and maintain gainful employment.  According to the examiner, given that the severity of his hearing loss in the critical speech range is mild to moderately-severe, and the fact that his speech recognition scores were fair/good, it would be expected that without properly-fit amplification the Veteran may have some mild difficulty understanding normal conversational level speech in a quiet environment when facing the speaker, moderate difficulty in a quiet environment when not facing the speaker, and significant difficulty whenever in the presence of background noises.  According to the examiner, with appropriate amplification, the Veteran would be expected to understand speech considerably better in all the above conditions.  He was also afforded another VA mental examination in December 2011.  Based on his discussion and evaluation of the Veteran, the VA examiner diagnosed the Veteran with mood disorder secondary to his diabetes mellitus, type II, and determined that his psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

In the May 2012 rating decision, the RO determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a combination of his service-connected disabilities, and granted entitlement to a TDIU, effective July 26, 2011.  The RO also increased the Veteran's service-connected mood disorder to 50 percent disabling, and further increased his service-connected peripheral neuropathy in both the right and left lower extremity to 20 percent disabling each.  In addition, the RO increased the disability rating assigned for the Veteran's hearing loss to 10 percent.  All the above-referenced rating increases were made effective July 26, 2011.  As such, the current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 (2014).  

Regardless of the fact that the Veteran's July 2011 statement was not an NOD, when new and material evidence is received within the one year appeal period, it is "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered the RO decision non final); 38 C.F.R. § 3.400(q)(1) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

As noted above, the Veteran did not meet the scheduler requirements for a TDIU prior to July 26, 2011.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings assigned for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran were rendered unemployable due to his service-connected disabilities prior to July 26, 2011, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  As such referral has not occurred in this case, the Board is precluded from granting a TDIU prior to July 26, 2011, or, phrased differently, an effective date earlier than July 26, 2011 for TDIU.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.

In light of the fact that the RO increased the Veteran's disability ratings for a few of his service-connected disorders due to the recent medical evidence reflecting a worsening of his disorders, the Veteran did meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), and thus the RO in May 2012 granted entitlement to TDIU effective July 26, 2011, the date of the Veteran's statement requesting "reconsideration," because the evidence now reflected that his service-connected disorders had worsened and a combination of these disabilities did cause unemployability.  However, the Board has found that the November 2009 claim remained pending.  Moreover, as referenced above, the April 2011 VA examination findings reflected that the now service-connected atrial fibrillation did effect the Veteran's employability.  Although no medical opinion was provided with regard to the effect of the Veteran's hypertension on his employability, the medical records did reflect ongoing treatment for the Veteran's hypertension.  Indeed, at the April 2011 VA examination, the Veteran's blood pressure readings were shown to be 133/91, 128/91, and 126/78.  In addition, the examiner noted that the Veteran experiences dizziness and fatigue and that he requires continuous medication to control his hypertension.   

Although the RO construed the July 2011 statement as a new claim for TDIU benefits, the claim for TDIU that was granted was based on the original claim filed in November 2009.  Moreover, as discussed above, the Board has since granted service connection for hypertension and atrial fibrillation, based on an April 2004 treatment report relating said disorders to the Veteran's in-service herbicide exposure.  As such, this may not only affect the Veteran's combined disability rating at the time of the July 2011 rating decision, but the effect of these disorders on the Veteran's employability should be also reviewed and assessed when discussing whether he is entitled to a TDIU at any time prior to July 26, 2011.  Given that the Board has found that the November 2009 claim for a TDIU remained pending, has granted entitlement to service connection for atrial fibrillation and hypertension, and medical evidence dated in April 2004 related said disorders to service, and the atrial fibrillation was noted to effect the Veteran's employability (see April 2011 VA examination report), the RO should refer to the Director of C&P the issue of whether it was factually ascertainable at any time prior to July 26, 2011, that the Veteran's service-connected disabilities rendered him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. The RO should submit the claim of entitlement to an effective date prior to July 26, 2011 for TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  

2. The RO should then readjudicate the remaining claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


